Dunn, J., and Cartwright, C. J., dissenting: The majority opinion holds that the only reasonable construction to be given to the third clause of the act of 1909 is, that the only transfers made before the law went into effect, liable to the tax, were wills where death occurred after the law went into effect and gifts or voluntary transfers.made in contemplation of death where the death occurred after the statute became operative, and that the words “in contemplation of death” do not refer to a general expectation of death but an apprehension of death from some existing infirmity or impending peril. We agree with this construction, and under it none of the remainders limited in the trust agreements in this case are subject to the tax under the act of 1909. The reason given in the illustration in the majority opinion of a conveyance made years before the statute was passed is, that the title vested in remainder upon the delivery of the conveyance. The opinion assumes that the remainder to the children of Augustus A. Carpenter was so vested. Whether that be so or not, the remainder to Nellie Clark was certainly vested. She had, when the agreements were made, a present fixed right of future enjoyment. That right was subject to- no condition precedent to its taking effect in possession other than the determination of the particular estate. A remainder is vested when the person to take is unchangeably ascertained and the event upon which the remainder depends is bound to occur. Nellie Clark, the person who was to take, was a living, ascertained person and the death of Augustus A. Carpenter was bound to- occur. The uncertainty as to whether she would live to enjoy the estate did not malee the remainder contingent or her right to- the enjoyment uncertain, though her death would put an end to- the-life estate which was vested in her. Before the statute of 1909 was passed she was, by virtue of the trust agreements, the owner of a vested interest for life, expectant upon the death- of Augustus A. Carpenter, in all the property included in those agreements. There was no transfer subsequent to that act and therefore nothing upon which any tax could accrue. It is said that the fact that the death of the donor was the event upon the happening of which Nellie Clark was to come into the enjoyment of her estate brings the gift to her directly within the third clause of the statute, which imposes the tax upon gifts “intended to take effect in possession or enjoyment at or after such death.” The same thing may be said of every gift in remainder, whether vested or contingent, and' it applies equally to- the remainders to the children of Augustus A. Carpenter, whose estates were intended to take effect in possession or enjoy-, inent only at or after his death and the death of Nellie Clark. In fact, the statute does not differentiate between vested and contingent interests. The tax is imposed upon the transfer of property, and if such transfer is complete it matters not that some of the interests conveyed are vested and others contingent. The statute provides for the assessment of the tax upon the transfer of estates or interests in expectancy which are contingent or defeasible, and for the payment of such tax forthwith by executors or trustees' out of the property transferred, and for the return, of a portion of the tax when, upon the happening of the contingency, it appears that the estate limited should have paid a lower rate. The statute is not applicable to a transfer or conveyance completed before the enactment of the law, whether the interests transferred are vested or contingent, but, as stated in the majority opinion, the only transfers made before the law. went into effect to which it is applicable are wills where death occurred after the law went into effect and gifts or voluntary transfers made in contemplation of death when the death occurred after the act went into- effect. In our judgment none of the remainders limited by the trust agreements are subject to the act of 1909; and the judgment of the county court should be wholly reversed.